358 F.2d 311
Millard Lang RICH, Appellant,v.UNITED STATES of America, Appellee.
No. 10401.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1966.
Decided April 8, 1966.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte; Wilson Warlick, Judge.
Henry N. Pharr, II, Charlotte, N. C. (Court appointed counsel), for appellant.
Wm. Medford, U. S. Atty. (Joseph R. Cruciani, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BOREMAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM:


1
Upon careful consideration of the record, brief and oral arguments of counsel, we find no error. The judgment of the District Court is therefore


2
Affirmed.